Russell, J.
1. Where an agent for the sale of personal property receives an order for its purchase, in which is a recital that the order is ¡taken subject to the approval of his principal, no sale is completed until the principal approves the order; and where the purchase-price exceeds $50, such approval must be in writing, in order to comply with the statute of frauds. Civil Code (1910), § 3222, par. 7. Prior to its acceptance by the principal the order is merely an offer to buy, and it does not become a- complete contract óf sale until it has been accepted by the principal in writing. The fact that the proposed purchaser pays to the agent to whom the order is delivered the sum of $1 as a part of the purchase-price does not dispense with the necessity for a written acceptance by the principal, in the absence of proof that the money was paid to and accepted by the principal with knowledge of the terms of the order.
2. The foregoing propositions control the case. The evidence demanded the verdict in favor of the plaintiff, and the court did not err in directing the jury so to find. Judgment affirmed.
Complaint; from city court of LaGrange — Judge Harwell. March 13, 1913.
E. A. Jones, for plaintiff in error. Hatton Lovejoy, contra.